Citation Nr: 0627905	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-32 602A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1990 decision of the Board of Veterans' 
Appeals (Board) which denied service connection for the cause 
of the veteran's death was clearly and unmistakably 
erroneous.

2.  Whether a March 1992 decision of the Board which denied 
the appellant's request to reopen her claim of service 
connection for the cause of the veteran's death was clearly 
and unmistakably erroneous.

(The issue of entitlement to an effective date prior to 
August 2, 2001, for the award of Dependency and Indemnity 
Compensation is the subject of a separate appellate 
decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, to include a period of internment as a 
prisoner of war of the German government from August 1943 to 
May 1945.  He died in March 1988.  The appellant is his 
surviving spouse.

The issues identified above, whether a March 1990 Board 
decision in which service connection for cause of the 
veteran's death was denied was clearly and unmistakably 
erroneous, and whether a March 1992 Board decision finding 
that new and material evidence had not been received that 
would serve to reopen that claim was clearly and unmistakably 
erroneous, are construed by the Board as having been raised 
by the appellant, and are inextricably intertwined with the 
issue of entitlement to an effective date prior to August 2, 
2001, for the award of Dependency and Indemnity Compensation.  
The Board notes that the latter issue is the subject of a 
separate appellate decision.


FINDINGS OF FACT

1.  The correct facts, and the applicable statutory and 
regulatory provisions existing at the time of the Board's 
March 1990 decision, which denied service connection for the 
cause of the veteran's death, were correctly applied.

2.  The correct facts, and the applicable statutory and 
regulatory provisions existing at the time of the Board's 
March 1992 decision, which denied the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death, based on receipt of new and material 
evidence, were correctly applied.


CONCLUSIONS OF LAW

1.  The Board's March 1990 decision, which denied service 
connection for the cause of the veteran's death, does not 
contain clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a) (2003).

2.  The Board's March 1992 decision, which found new and 
material evidence had not been received to reopen a 
previously-denied claim for service connection for the cause 
of the veteran's death, does not contain CUE.  38 C.F.R. 
§ 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002 & Supp. 2005).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the issues of whether March 1990 and 
March 1992 Board decisions contain CUE are legal in nature, 
and their outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), and Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE, pursuant to 38 C.F.R. § 3.105(a), is not a "claimant," 
as defined by 38 U.S.C. § 5100.  Consequently, the VCAA is 
not applicable in the present case.

Legal criteria and analysis

The appellant's claim for service connection for the cause of 
the veteran's death was granted by the Des Moines, Iowa, 
Regional Office (RO) in March 2003, based on a change in the 
presumptive provisions allowing for ischemic heart disease to 
be presumed to have been incurred as a consequence of 
prisoner-of-war status.  The appellant, in raising CUE with 
the Board denials of that same claim in March 1990 and 1992, 
thereafter alleged, following the grant of service 
connection, that those decisions "totally ignored some 
presumptives that were in effect back in 1988."  

Pertinent laws and regulations stipulate that previous 
determinations that are final and binding, including 
decisions of service connection and decisions rendered by the 
Board, will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105 (2005).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error (CUE).  For CUE to exist, either the correct facts, as 
they were known at that time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
"undebatable" and the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  A determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See also 38 C.F.R. § 20.1403(c) 
(2005), with specific reference to Board decisions. 

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  The error 
must be one that would have manifestly changed the outcome at 
the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  To establish clear and unmistakable 
error, it must be further demonstrated that the claimed 
error, when called to the attention of later reviewers, 
compels a different conclusion to which reasonable minds 
could not differ.  See Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994).

In the instant case, the Board, in March 1990, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In order to establish 
service connection for the cause of the veteran's death, the 
law as of March 1990, as was noted by the Board at that time, 
required that the evidence show that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 410 (now § 1310); 38 C.F.R. § 3.312 (1990).  The law also 
stipulated that, where a veteran served 90 days or more 
during a period of war and arteriosclerotic heart disease, 
hypertension or cardiovascular-renal disease became manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 301, 312, 
313 (now §§ 1101, 1112, 1113); 38 C.F.R. §§ 3.307, 3.309 
(1990).  The law further provided that, where a veteran was a 
former prisoner of war and was detained or interned for not 
less than 30 days and beriberi (to include beriberi heart 
disease), malnutrition or any other nutritional deficiency, 
is manifested to a degree of 10 percent any time after such 
service, such disease shall be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 312, 313 (now §§ 1112, 1113); 
38 C.F.R. §§ 3.307, 3.309.  The Board noted at that time that 
the evidence indicated that the veteran died as a result of 
chronic obstructive pulmonary disease, hypertension, 
arteriosclerotic heart disease and renal disease that were 
manifested more than one year following service separation 
and which were not diseases or disabilities that could be 
accorded presumptive service connection, to include based on 
status as a former prisoner of war.  The Board also found at 
that time that any malnutrition or other nutritional 
deficiency that may have been present at the time of the 
veteran's death was not shown to be of service origin or 
otherwise related to service.

The Board again considered the appellant's claim in March 
1992.  At that time, the issue on appeal was characterized as 
whether new and material evidence had been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  In determining that new and material 
evidence had not been submitted, and that the claim had not 
been reopened, the Board noted that the evidence submitted 
since March 1990 failed to show that the veteran had heart 
disease, hypertension, pulmonary disease or renal disease 
that were present within one year after service.  The 
applicable law, including the listed diseases for presumptive 
service connection based on the veteran's status as a former 
prisoner of war, remained unchanged from 1990.

A review of these decisions does not show that the Board, on 
either occasion, committed CUE; there is no indication that 
the Board failed to consider the correct facts or apply the 
correct statutory and regulatory provisions.  In particular, 
there is no indication that the Board failed to apply any 
appropriate "presumptives."  The Board, in its March 1990 
decision, considered the presumptions for application with 
regard to both the one-year period after service, and those 
that were concomitant with prisoner-of-war status; with 
regard to the latter presumptions, set forth at 38 C.F.R. 
§ 3.309(c), it must be noted that the regulations at that 
time did not specify that heart disease, other than beriberi 
heart disease, be accorded any such presumption.  The Board, 
in March 1990, considered all applicable presumptions.  
Likewise, while the March 1992 decision does not specifically 
reference the presumptions applicable to prisoner-of-war 
status, the Board notes that those presumptions still did 
not, as of that date, specify ischemic heart disease.  

There is, in brief, no evidence that either Board decision in 
question contained CUE.  There is no indication that the 
correct facts as they were known on each occasion were not 
considered, and indeed the appellant has not alleged 
otherwise.  Similarly, there is no indication that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  The appellant's claims that the Board's 
March 1990 and March 1992 decisions contained CUE, 
accordingly, fail.




ORDER

The March 1990 Board of Veterans' Appeals (Board) decision 
which denied service connection for the cause of the 
veteran's death is not shown to contain CUE.

The March 1992 Board decision which denied the appellant's 
request to reopen her claim of service connection for the 
cause of the veteran's death did not contain CUE.



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



